Case: 20-1883   Document: 24 Page:
         Case 1:15-cr-10153-WGY    1   Date
                                Document 504Filed:
                                              Filed02/23/2021  Entry
                                                    02/23/21 Page 1 ofID:
                                                                       1 6403748




                United States Court of Appeals
                                For the First Circuit
                               ____________________________
 No. 20-1883
                                       UNITED STATES

                                            Appellant

                                                v.

         NICHOLAS ALEXANDER ROVINSKI, a/k/a Nuh Amriki, a/k/a Nuh Andalusi

                                    Defendant - Appellee
                               ____________________________

                                          JUDGMENT

                                   Entered: February 23, 2021
                                  Pursuant to 1st Cir. R. 27.0(d)

        Upon consideration of appellant=s unopposed motion, it is hereby ordered that this appeal
 be voluntarily dismissed pursuant to Fed. R. App. P. 42(b).

        Mandate to issue forthwith.

                                             By the Court:

                                             Maria R. Hamilton, Clerk




 cc:
 Donald Campbell Lockhart
 B. Stephanie Siegmann
 Steven L. Lane
 Jeffrey J. Pyle
 William W. Fick
 Amy Barsky
